Citation Nr: 1401319	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for glaucoma.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1997.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran has pancreatitis related to his military service.

2.  The competent and credible evidence does not show that the Veteran has glaucoma related to his military service.


CONCLUSIONS OF LAW

1.  Pancreatitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  Glaucoma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in July 2009 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's January 2013 remand, VA associated additional new VA treatment records with the claims file and provided the Veteran with examinations in March 2013.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disability, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the January 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pancreatitis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Although the Veteran denied current complaints related to this claim at the time of his October 2009 and August 2010 VA examinations, he has reported episodes of abdominal pain during the pendency of the appeal.  Thus, the current disability requirement is satisfied.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).

With regard to the second requirement of an in-service occurrence or aggravation of a disease or injury, the Veteran's service treatment records show that he was injured playing football in September 1990.  This injury resulted in pancreatic pseudocyst and acute pancreatitis.  As such, the in-service occurrence requirement is likewise met.

The remaining question is whether the Veteran's current abdominal complaints are causally linked to his in-service eye pancreatitis.  To this end, the January 2013 VA examiner found that the Veteran's complaints of mild, occasional sharp pain in the left lower quadrant were less likely as not causally related to the Veteran's abdominal trauma, hematoma, and pancreatitis during service, noting the Veteran's history of alcohol abuse and the absence of abdominal abnormality on the January 2012 MRI.  Similarly, the March 2013 VA examiner found that the Veteran's current pancreatitis was less likely as not incurred in or caused by his military service.  This examiner noted that the in-service pancreatitis caused by blunt abdominal trauma in 1990 did not reoccur during the remainder of the Veteran's service.  When the Veteran was again treated for pancreatitis in 2006, the medical records noted that the Veteran drank three beers a day and he was advised to limit his alcohol intake.  Nevertheless, the VA treatment records show that the Veteran continued to drink alcohol (here, the Board notes that the Veteran has previously stated that he stopped drinking beer entirely as of June 2006, but the medical record since that time show a continued history of alcohol use after that time; the type of alcohol consumed is not specified).  This examiner noted that alcohol is the most common etiology for pancreatitis, second to gallstones.  The Veteran has not submitted any medical nexus information to contradict these opinions.

To the extent that October 2009 examination referred to the Veteran's post-service episodes of pancreatitis as recurrences, this comment made in the diagnosis section is not sufficient to qualify as a medical nexus opinion.  Moreover, there is no associated rationale with which to compare the probative weight of any implied opinion with the specific and well-reasoned opinions listed above.

The Veteran himself believes that his pancreatitis is due to his military service.  As such, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran's competence to associate his abdominal pain with pancreatitis has been directly refuted by the medical evidence of record.  Specifically, the March 2013 VA examiner found that the location of the pain as described by the Veteran was not consistent with the usually anatomic location of pancreatitic pain.  While the Veteran is competent to report pain, this medical evidence finding that the pain described is not consistent with pancreatitis pain is more probative.  Thus, the Veteran's lay etiologic opinion is insufficient to overcome the medical nexus evidence, or even to reach the level of relative equipoise, and the Board finds that the medical nexus requirement has not been met.

In short, for reasons expressed immediately above, the claim of service connection for pancreatitis must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Glaucoma

With regard to the Veteran's glaucoma claim, his VA treatment records show a current diagnosis of glaucoma in both eyes.  Additionally, the Veteran's service treatment records mention an injury in March 1987 when he was splattered with boiling water and an injury to his right eye in November 1995 when someone stuck a finger in the Veteran's right eye.  Additionally, the Veteran reported left eye pain and decreased vision in August 1992.

The remaining question is a nexus between an in-service eye injury and the Veteran's current disability.  In this case, the record does not contain such an opinion.  To the extent that the Veteran himself believes that his glaucoma is due to his military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau, 492 F.3d 1372, 1377.  In his March 2002 original claim for glaucoma, the Veteran stated that during his last two years of service, he felt like his eyes were not quite right.  At the time of his retirement, the Veteran reported no eye trouble, but there was some visual impairment.  See January 1997 Report of Medical History.  Despite this, the Veteran was first treated for glaucoma in 1999.  See February 2002 letter from the VA Visual Impairment Services Coordinator.  The September 1999 treatment records from noted the Veteran's reports of first noticing a decrease in visual acuity "last year," indicating the onset of this symptom as on or around September 1998, a year and a half after his separation from service.  The Board finds that the Veteran's statements made during treatment are inherently more reliable that his subsequent statements made during the pendency of this appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, the Board notes that refractive errors of the eyes are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  The record does not contain evidence of the Veteran's competency to distinguish between decreased visual acuity due to glaucoma versus decreased visual acuity due to refractive errors.  While the Veteran is competent to provide lay evidence of the onset of his decreased visual acuity, his ability to currently associate this symptom with a later diagnosis of glaucoma is less clear.  As such, the probative value of his lay reports of an-inservice onset of glaucoma symptoms is significantly decreased.

VA sought a medical nexus opinion on this question.  In response, the March 2013 VA examiner found that the Veteran's current glaucoma was less likely as not incurred in or caused by his military service, including his documented in-service eye injuries.  In the accompanying rationale, the examiner noted that the Veteran's March 1997 retirement exam included a recording of his intraocular tension; the readings for both eyes were considered to be within normal limits.  At his next eye exam in June 1999, the Veteran was diagnosed with bilateral advanced primary open angle glaucoma and his eye pressure measured at very high levels bilaterally.  The examiner noted that given that his interocular pressure was so high, it was not uncommon for vision loss to occur rapidly, even within a matter of weeks to months.  The examiner noted the Veteran's treatment records from September 1999 noting an onset of decrease in visual acuity on or around September 1998.  While the exact date of the onset of these high eye pressure levels is unknown and likely before the June 1999 examination, the examiner found that, given the normal pressures at his retirement exam, it is more likely than not that the Veteran did not have glaucoma at the time of his retirement exam.  Also, given the lack of evidence that his pressure was elevated, or he showed other signs of glaucoma between his retirement examination and his release from active service in August 1997, the examiner found that it was less likely than not that the Veteran's glaucoma (or another eye disability) began during or was causally related to service.  With regard to the eye injuries sustained while in service, the examiner found it less likely than not that these eye injuries were in any way related to his glaucoma (or any other eye condition), noting that while traumatic injuries can cause glaucoma, they lead to a very specific type of glaucoma referred to as angle recession glaucoma.  Angle recession glaucoma includes specific ocular signs including a recessed angle and a wide ciliary body band viewed on gonioscopy.  The Veteran was not found to have this finding on examination, and has never been diagnosed as having angle recession glaucoma.  Thus, the Board finds that the medical nexus requirement has not been met.

Based on the reasons expressed immediately above, the claim of service connection for glaucoma must be denied.  Again, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.


ORDER

Service connection for pancreatitis is denied.

Service connection for glaucoma is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


